              Case 20-70115-hdh11 Doc 46-2 Filed 10/26/20                          Entered 10/26/20 12:07:11            Page 1 of 2
Label Matrix for local noticing                      Bowie Real Estate Holdings, LP                       Mathews Retail Group, Inc.
0539-7                                               4851 LBJ Fwy, Ste 150                                16501 Ventura Blvd
Case 20-70115-hdh11                                  Dallas, TX 75244-6004                                Suite 510
Northern District of Texas                                                                                Encino, CA 91436-2070
Wichita Falls
Mon Oct 26 12:03:27 CDT 2020
Montague County & Bowie ISD                          Quilling, Selander, Lownds, Winslett & Moser         1100 Commerce Street
c/o Perdue Brandon Fielder                           2001 Bryan Street                                    Room 1254
PO Box 8188                                          Suite 1800                                           Dallas, TX 75242-1305
Wichita Falls, TX 76307-8188                         Dallas, TX 75201-3070


Bowie Independent School District                    Bowie Independent School District                    City of Bowie
100 W. Wichita St.                                   c/o Perdue Brandon Fielder                           304 Lindsey St.
Bowie, TX 76230-5416                                 PO Box 8188                                          Bowie, TX 76230-4912
                                                     Wichita Falls, TX 76307-8188


Comptroller of Public Accounts                       CrossFirst Bank                                      Hashmi Law Group
C/O Office of the Attorney General                   2021 McKinney Avenue, Ste 800                        4851 LBJ Fwy, Suite 150
Bankruptcy - Collections Division MC-008             Dallas, TX 75201-3346                                Dallas, TX 75244-6004
PO Box 12548
Austin TX 78711-2548

Hitachi Capital America Corp.                        Jackson Walker LLP                                   Mark Weisbart, Trustee for NAHS Real Estate,
7808 Creekridge Circle                               Attn Kelly Hodge, Esq                                12770 Coit Road, Suite 541
Edina, NM 55439-2647                                 2021 McKinney Ave., Ste 800                          Dallas, Texas 75251-1366
                                                     Dallas, TX 75201-3346


Montague County                                      Montague County Tax Authority                        Perdue Brandon Collins & Mott LLP
c/o Perdue Brandon Fielder                           PO Box 8                                             900 8th St., Suite 1100
PO Box 8188                                          Montague, TX 76251-0008                              Wichita Falls, TX 76301-6812
Wichita Falls, TX 76307-8188


(p)US PREMIUM FINANCE                                United States Trustee                                William Kincaid
280 TECHNOLOGY PARKWAY                               1100 Commerce Street                                 802 Gray St.
SUITE 200                                            Room 976                                             Bowie, TX 76230
NORCROSS GA 30092-2990                               Dallas, TX 75242-0996


Yam Capital, LLC                                     John Paul Stanford
c/o Jay Krystinik                                    Quilling, Selander, Lownds, et al
Reed Smith, LLP                                      2001 Bryan St., Suite 1800
2850 N. Harwood, Suite 1500                          Dallas, TX 75201-3071
Dallas, Texas 75201-2640



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


US Premium Finance
280 Technology Pkwy, Ste 200
Norcross, GA 30092
              Case 20-70115-hdh11 Doc 46-2 Filed 10/26/20                        Entered 10/26/20 12:07:11              Page 2 of 2


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CrossFirst Bank                                   End of Label Matrix
                                                     Mailable recipients    22
                                                     Bypassed recipients     1
                                                     Total                  23
